       Case 3:20-cv-00467-MAD-ML Document 52 Filed 02/05/21 Page 1 of 4




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
EMILO ESPEJO, individually and on                              :
behalf of others similarly situated,                           :
                                                               :
                                             Plaintiff,        : 3:20-cv-467 (MAD/ML)
                                                               :
                  -against-                                    :
                                                               :
CORNELL UNIVERSITY,                                            :
                                                               :
                                             Defendant.        :
---------------------------------------------------------------x
ALEC FABER, individually and on                                :
behalf of others similarly situated,                           :
                                                               :
                                             Plaintiff,        : 3:20-cv-471 (MAD/ML)
                                                               :
                  -against-                                    :
                                                               :
CORNELL UNIVERSITY,                                            :
                                                               :
                                             Defendant.        :
---------------------------------------------------------------x
AHNAF RAHMAN, individually and on                              :
behalf of others similarly situated,                           :
                                                               :
                                             Plaintiff,        : 3:20-cv-592 (MAD/ML)
                                                               :
                  -against-                                    :
                                                               :
CORNELL UNIVERSITY,                                            :
                                                               :
                                             Defendant.        :
---------------------------------------------------------------x
          PLAINTIFFS’ THIRD NOTICE OF SUPPLEMENTAL AUTHORITY and
       RESPONSE TO RECENT SUPPLEMENTAL AUTHORITY BY DEFENDANT

       Plaintiffs hereby provide this notice of supplemental authority of seven new opinions in

COVID-19 tuition and fee refund actions in relation to Plaintiffs’ Memorandum in Opposition to

Defendant’s Motion to Dismiss the Consolidated Class Action Complaint (Dkt. No. 39). These

decisions, denying motions to dismiss on similar grounds raised by Defendant in this matter, are:
       Case 3:20-cv-00467-MAD-ML Document 52 Filed 02/05/21 Page 2 of 4




       1.) McCarthy v. Loyola Marymount Univ., No. 2:20-cv-4668-SB-JEM, Oral Decision
           Minutes, ECF No. 42 (C.D. Cal. Jan. 8, 2021), attached hereto as Exhibit 1;

       2.) Rhodes v. Embry-Riddle Aeronautical Univ. Inc., 2021 U.S. Dist. LEXIS 8047 (M.D.
           Fla. Jan. 14, 2021), attached hereto as Exhibit 2;

       3.) Hiatt v. Brigham Young Univ., 2021 U.S. Dist. LEXIS 3269 (D. Utah Jan. 7, 2021),
           attached hereto as Exhibit 3;

       4.) In Re: Boston University Covid-19 Refund Litigation, 2021 U.S. Dist. LEXIS 4651 (D.
           Mass. Jan. 7, 2021), attached hereto as Exhibit 4;

       5.) Bahrani v. Northeastern Univ., 2020 U.S. Dist. LEXIS 244482 (D. Mass. Dec. 30,
           2020), attached hereto as Exhibit 5;

       6.) Doe v. Emory Univ., Case No. 1:20-cv-2002-TWT, Opinion and Order (N.D. Ga. Jan.
           22, 2021), attached hereto as Exhibit 6; and

       7.) Garland v. Western Michigan Univ., 2021 Mich. Ct. Cl. LEXIS 1 (Mich. Ct. Cl.
           Jan. 6, 2021), attached hereto as Exhibit 7.

       These opinions are attached, and available to the Court for review. However, Plaintiffs

would draw the Court’s attention to the first, McCarthy v. Loyola Marymount Univ., in particular

given Defendant’s heavy reliance on Lindner, also decided under California law. Like the

Plaintiffs in the instant matter, Plaintiff McCarthy, represented by the undersigned, also brought a

putative class action asserting claims of breach of contract and unjust enrichment due to the

defendant university’s refusal to provide pro-rated refunds of tuition and fees after shutting down

its campus for the Spring 2020 semester in response to the COVID-19 pandemic. The court, in

applying California law, distinguished Lindner v. Occidental College, No. 2:20-cv-08481-JFW-

RAO (C.D. Cal. Dec. 11, 2020), which Defendant heavily relies on here. See [ECF 47]. The court

made clear that Lindner hinged on a specific express reservation that was part of the contracted

and stated “the right to change fees, or modify its services, should economic conditions or national

emergency make it necessary to do so.” McCarthy at 5, n.2. (emphasis added). Therefore, “in light

of that express contract right (that defeated the contract claims), the discussion about the

                                                 2
       Case 3:20-cv-00467-MAD-ML Document 52 Filed 02/05/21 Page 3 of 4




educational malpractice doctrine in that case appears as dicta.” Id. Like Occidental, Cornell could

have drafted and included such an express disclaimer as part of the contractual terms with its

students but it did not do so. Therefore, because Loyola Marymount’s reservation shares similar

generic language as Defendant Cornell’s, its motion was denied in its entirety, so too should

Cornell’s.

       It is also worth noting, that Defendant’s reliance on Hassan v. Fordham University, No.

20-cv-3265, 2021 WL 293255 (S.D.N.Y. Jan. 28, 2021) is misplaced. As an initial matter, that

case was dismissed without prejudice with leave to refile. Additionally, the Court in Hassan had

to specifically distinguish two prior COVID-19 tuition and fee refund decisions denying motions

to dismiss decided under New York law against Rochester Institute of Technology and Rensselaer

Polytechnic Institute. See Bergeron v. Rochester Inst. of Tech., 2020 WL 7486682 (W.D.N.Y.

Dec. 18, 2020); Ford v. Rensselaer Polytechnic Inst., 2020 WL 7389155 (N.D.N.Y. Dec. 16,

2020). The students in both matters were represented by the undersigned, and those decisions

were based upon complaints materially similar to the Complaint in this case.

       Plaintiffs respectfully suggest that these decisions further support their position in this

matter in opposition to Defendant’s Motion to Dismiss.




                                  [signatures on following page]




                                                 3
      Case 3:20-cv-00467-MAD-ML Document 52 Filed 02/05/21 Page 4 of 4




Dated February 5, 2021

Respectfully Submitted,

ANASTOPOULO LAW FIRM, LLC

/s/Roy T. Willey IV                              LYNN LAW FIRM, LLP
Roy T. Willey, IV, Bar Roll No. 701818
Eric M. Poulin, Bar Roll No. 701819              Kelsey W. Shannon, Bar Roll No. 520477
Blake G. Abbott, Bar Roll No. 702408             101 South Salina Street, Suite 750
32 Ann Street                                    Syracuse, New York 13202-4983
Charleston, SC 29403                             Tel: (315) 474-1267
Tel: (843) 614-8888                              Email: kshannon@lynnlaw.com
Email: eric@akimlawfirm.com
        roy@akimlawfirm.com
        blake@akimlawfirm.com

TOPTANI LAW PLLC                                 BURSOR & FISHER, P.A.
Edward Toptani*                                  Phillip L. Fraietta
375 Pearl Street, Suite 1410                     Max S. Roberts
New York, New York 10038                         888 Seventh Avenue, Third Floor
Tel: (212) 699-8930                              New York, NY 10019
Email: edward@toptanilaw.com                     Tel: (646) 837-7150
                                                 Email: pfraietta@bursor.com
                                                         mroberts@bursor.com

BURSOR & FISHER, P.A.                            CARLSON LYNCH LLP
Sarah N. Westcot*                                Gary F. Lynch*
701 Brickell Ave, Suite 1420                     Edward W. Ciolko*
Miami, FL 33131                                  1133 Penn Avenue, 5th Floor
Tel: (305) 330-5512                              Pittsburgh, PA 15222
Email: swestcot@bursor.com                       Tel: (412) 322-9243
                                                 Email: glynch@carlsonlynch.com
                                                         eciolko@carlsonlynch.com
                                                         kiverson@carlsonlynch.com
CHERUNDOLO LAW FIRM, PLLC
John C. Cherundolo, Bar Roll Number 101339       ATTORNEYS FOR PLAINTIFFS
AXA Tower I, 15th Floor
100 Madison Street                               * Admitted pro hac vice
Syracuse, NY 13202
Tel: (315) 449-9500
Email: jcherundolo@cherundololawfirm.com

                                             4
